Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael C. Brannon appeals from the district court’s order granting in part his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction of sentence based on the crack cocaine amendments to the Sentencing Guidelines. The district court reduced Brannon’s sentence to the minimum of the amended Guidelines range. Brannon asserts that the district court erred in failing to further reduce his sentence. Brannon’s argument is foreclosed by our decision in United States v. Dunphy, 551 F.3d 247 (4th Cir.2009). Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.